DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed on 08/20/2021 has been entered. Claims 1, 5, 9-11, and 13-20 are currently pending. Claims 2-4, 6-8, and 12 have been cancelled from consideration. 

Allowable Subject Matter
Claims 1, 5, 9-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has amended claim 1 to include “wherein the central portion comprises a first annular wall, which delimits externally part of the case, and a second annular wall delimiting with the first annular wall an annular gap surrounding at least partly the stator and in fluid communication with the second compartment and with the inside of the front cover; wherein the central portion comprises a plurality of seats each for a corresponding pole of the stator, each seat being delimited by a respective first side wall, by a second side wall, by a third side wall, by a fourth side wall and by a bottom wall of the plurality of walls, the plurality of seats defining at least partly the first compartment; wherein the first side walls of first seats and second side walls of second seats adjacent to the first seats define between the poles of the stator, the plurality of gaps in fluid communication with the second compartment to provide a radial flow of the liquid with the annular gap and the second compartment; wherein the fourth side walls define with the first annular wall the annular gap.” This new claim language would require extensive modifications which would be reliant on hindsight rationale to reconstruct the claim. For at least this reason, independent claims 1 and 20 as well as dependent claims 5, 9-11, and 13-19 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746